Citation Nr: 1202113	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as a heart condition and a heart attack.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to June 1970, and from April 2002 to November 2002.  Between his periods of active service and thereafter, the Veteran served with the Tennessee Air National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran appeared and testified at a hearing held before a decision review officer at the RO in August 2009.  A transcript of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran has been diagnosed as suffering from coronary artery disease since 1993, prior to his second period of active service. 

2.  The Veteran's preexisting coronary artery disease was aggravated during his second period of active service.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, there is no question that the Veteran currently suffers from coronary artery disease.  Private medical records have long confirmed that the Veteran suffers from coronary artery disease.  Most recently, a November 2007 record from Frist Cardiology notes that the Veteran continues to suffer from "stable CAD."  

The question of whether the Veteran suffered an in-service incurrence or aggravation of his condition is complicated by the particulars of his service.  The Veteran's claims file shows that he was first diagnosed as suffering from coronary artery disease in April 1993, a time when he was with the National Guard but not on active duty.  The Veteran remained diagnosed as suffering from coronary artery disease prior to, during, and through his second period of active service.  

Pursuant to VA laws and regulations, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07.

Here, there is no question that the Veteran suffered from coronary artery disease prior to his second period of service.  National Guard records from the 1990s and early 2000s show that he consistently was granted waivers in order that he could continue to serve despite his disease.  In June 2002 - two months after his return to active service - the Veteran suffered a heart attack.  Later in that month, he underwent an angioplasty of the right coronary artery.  

Despite the fact that the Veteran's coronary artery disease preexisted service, VA has not shown that the Veteran's coronary artery disease was not aggravated by his second period of active service.  Heretofore, the RO has denied the Veteran's claim, finding that his coronary artery disease was not aggravated by his active service.  There is, however, no evidentiary support for this conclusion.  Again, a finding that the Veteran's preexisting condition was not aggravated requires VA to present clear and unmistakable evidence.  In this case, no medical evidence whatsoever has been presented to support the RO's finding.  

Instead, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence indicates that the Veteran's coronary artery disease was aggravated by his return to active service.  Again, though the Veteran was diagnosed as suffering from coronary artery disease in 1993, he was asymptomatic until the time of his return to service.  Some two months after his return to service, when the Veteran testified that he was exercising more and under a great deal of stress, he suffers a heart attack and underwent heart surgery.  To the Board, this is prima facie evidence of aggravation.  Indeed, the Veteran was subsequently retired from the Air Guard, being found unfit.  

Finally, in this case, there is no question that the Veteran's current coronary artery disease is a continuation of the condition from which he suffered in service.  Given the clarity of the evidence, the Board finds that remanding the case for a formal medical opinion is unnecessary.

In summary, the Board finds that the Veteran currently suffers from coronary artery disease.  The Board further finds that, though the Veteran suffered from this condition prior to returning to active service in April 2002, the evidence indicates that his condition was aggravated by his active service.  Accordingly, the Board concludes that the criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the Board is granting the Veteran's claim for service connection.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  


ORDER

Service connection for coronary artery disease is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


